 



Exhibit 10.9 Change of Control Agreement dated 1 May 2005 with David McAusland.
CHANGE OF CONTROL AGREEMENT
A G R E E M E N T
Agreement made as of the 1st day of May 2005, by and between Alcan Inc., a
corporation incorporated under the laws of Canada with its registered office at
1188 Sherbrooke Street West, Montreal, Quebec, Canada H3A 3G2 (the
“Corporation”) and David L. McAusland (the “Executive”).
WITNESSETH:
          WHEREAS, the Executive is the Executive Vice President of Alcan Inc.
          WHEREAS, the Corporation believes that the establishment and
maintenance of a sound and vital senior management team is essential to the
protection and enhancement of the interests of the Corporation and its
shareholders; and
          WHEREAS, the Corporation also recognizes that the possibility of a
Change of Control of the Corporation (as defined in Section 1 hereof), with the
attendant uncertainties and risks, might result in the departure or distraction
of key employees of the Corporation to the detriment of the Corporation and its
shareholders;
          WHEREAS, the Corporation has determined that it is appropriate to take
steps to induce key employees to remain with the Corporation, and to reinforce
and encourage their continued attention and dedication, when faced with the
possibility of a Change of Control of the Corporation;
WHEREAS, the Corporation and the Executive have entered into a Change of Control
agreement dated 1 August 2001 which expired on 30 April 2005; and
WHEREAS, the Corporation and the Executive now wish to enter into a new Change
of Control agreement.
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto hereby agree as follows:

1.   Change of Control shall mean any of the following:

  1.1   the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the United States Securities
Exchange Act of 1934), in the aggregate, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then issued and outstanding voting securities by any person or
entity or group of associated persons or entities (within the meaning of
Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934) acting jointly or in concert (other than its subsidiaries or any employee
benefit plan of either) (a “Person”), provided that, if a buyback of shares by
the Corporation causes the Person to attain such limit, such limit shall be
deemed not to have been attained without such Person having acquired further
voting securities of the Corporation;

1



--------------------------------------------------------------------------------



 



  1.2   any amalgamation, merger, arrangement, reorganization or consolidation
in respect of the Corporation (the foregoing shall include, for the purposes of
this Agreement any transaction or series of transactions, such as a share
exchange transaction with the same stated or effective objective) other than:

  (a)   an amalgamation, merger, arrangement, reorganization or consolidation
which would result in the voting securities of the Corporation outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) two-thirds or more of the combined voting power of the voting
securities of the Corporation or such surviving, combined or parent entity
outstanding immediately after such amalgamation, merger, arrangement,
reorganization or consolidation, without there occurring as a result or in
connection therewith any substantial change in the composition of the
Corporation’s Board of Directors; or     (b)   an amalgamation, merger,
arrangement, reorganization or consolidation initiated by the Corporation for
the purpose of implementing a recapitalization of the Corporation (or similar
transaction) provided that pursuant thereto no Person is or becomes the
beneficial owner, directly or indirectly (as determined under Rule 13-d-3
promulgated under the United States Securities Exchange Act of 1934), of
securities representing twenty per cent (20%) or more of the contained voting
power of the voting securities of the Corporation outstanding immediately after
such amalgamation, merger, arrangement, reorganization or consolidation;

1.3   the approval by shareholders of the Corporation of any plan or proposal
for the complete or effective liquidation or dissolution of the Corporation;  
1.4   the issuance by the Corporation of shares in connection with an exchange
offer acquisition (including, for the purposes of this Agreement, a series of
connected exchange offer acquisitions), if such issuance results in the holders
of the Corporation’s principal class of publicly listed voting shares
(immediately prior to the issuance) holding less than two-thirds of the combined
voting power of the voting securities of the Corporation which are outstanding
immediately following such issuance and if there occurs in connection therewith
any substantial change in the composition of the Corporation’s Board of
Directors.   1.5   the sale or other disposition of all or substantially all of
the assets of the Corporation other than the sale or other disposition of all or
substantially all of the assets of the Corporation:

  (a)   to a person or persons who beneficially own, directly or indirectly, at
least two-thirds of the then outstanding common equity of the Corporation to
which are attached at least two-thirds of the combined voting power of the
outstanding voting securities of the acquirer; or     (b)   in a manner such
that after such sale or other disposition the acquirer is, directly or
indirectly, owned or controlled as to at least two-thirds of its then
outstanding common equity to which are attached at least two-thirds of the
combined voting power of the outstanding voting securities of the acquirer by
shareholders of the Corporation who owned or controlled, immediately prior to
such transaction, at least two-thirds of the Corporation’s then outstanding
common equity to which were attached at least two-thirds of the combined voting
power of the outstanding voting securities of the acquirer;

    provided that there does not occur in connection therewith any substantial
change in the composition of the Corporation’s Board of Directors.

2



--------------------------------------------------------------------------------



 



1.6   the completion of the corporate approvals necessary on the part of the
Corporation to give effect to any amalgamation, merger, arrangement,
reorganization, continuance or consolidation in respect of the Corporation
(including any transaction or series of transactions with the same stated or
effective objective) pursuant to which the Corporation will not survive as a
stand-alone publicly-traded corporation (in this regard, but without limitation,
the Corporation shall be deemed not to have survived as a publicly traded
corporation should (i) there cease to be a liquid market for the Corporation’s
common shares on an internationally recognized exchange, (ii) more than fifty
percent (50%) of the Corporation’s outstanding common shares to which are
attached more than fifty percent (50%) of the then outstanding combined voting
power of the outstanding securities of the Corporation be held by a single
shareholder or group of shareholders acting jointly or in concert, or (iii) the
Corporation become a subsidiary, as defined in the Canada Business Corporations
Act, of another Corporation);

1.7   any occurrence pursuant to which individuals who, as of the close of
business on the effective date of this Agreement, constitute the Board of
Directors (the “Incumbent Directors”) cease for any reason to constitute at
least two-thirds of the Board; provided that any person becoming a Director
subsequent to the close of business on the effective date of this Agreement,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board of Directors (either by
a specific vote or by approval of the Management Proxy Circular of the
Corporation in which such person is named a nominee for Director, without
objection to such nomination) shall be an Incumbent Director; but further
provided, that no individual elected or nominated as a Director of the
Corporation initially as a result of an actual or threatened proxy or election
contest with respect to Directors, as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board of Directors or as a result of or in connection with any amalgamation,
merger, arrangement, reorganization, consolidation or share exchange acquisition
transaction by the Corporation with any Person, shall be deemed to be an
Incumbent Director;

For the purposes of this Agreement : (i) only the first Change of Control after
the date hereof shall be deemed a Change of Control hereunder; (ii) voting power
of securities shall be determined by reference to the right to vote in respect
of the general election of Directors: (iii) a substantial change in the
composition of the Board of Directors of the Corporation shall be any change
involving the immediate confirmed departure of at least three Directors or any
other change pursuant to which the Directors in office immediately prior thereto
cease to constitute at least two-thirds of the members of the Board of
Directors; and (iv) no event of Change of Control shall have occurred if
immediately prior thereto the Corporation was in a state of insolvency or in a
position of being protected from its creditors by virtue of any applicable
legislation or court order.

  2.   Term. This agreement shall commence on the date hereof and shall expire,
unless previously terminated as provided herein, on the earliest of

  (a)   the date of the Executive’s death or termination as a result of
Disability, as defined below;     (b)   subject to Section 3 hereof, the date of
the retirement or other termination of the Executive’s employment (voluntarily
or involuntarily) with the Corporation prior to a Change of Control;     (c)  
if, prior to and without causing a Change of Control, the entity for which the
Executive is then working ceases to be a subsidiary, (as defined in the Canada
Business Corporations Act) of the Corporation; or     (d)   two years after
written notice by the Corporation to the Executive of the termination of this
Agreement.

3



--------------------------------------------------------------------------------



 



    Notwithstanding anything in this Agreement to the contrary, if the
Corporation becomes obligated to make any payment to the Executive pursuant to
the terms hereof at or prior to the expiration of this Agreement, then this
Agreement shall remain in effect for such purposes until all of the
Corporation’s obligations hereunder are fulfilled. Further, the provisions of
paragraph 9.1 hereunder shall survive and remain in effect notwithstanding the
termination of this Agreement, the termination of the Executive’s employment or
any breach or repudiation of alleged breach or repudiation by the Corporation of
this Agreement or any one or more of its terms.       Disability shall have the
meaning ascribed to such term in the Corporation’s long-term disability plan in
which the Executive participates. A termination for Disability shall be deemed
to occur when the Executive is terminated by the Corporation by written notice
after the disability is established and the Executive remains disabled.

  3.   Termination Following Change of Control.     3.1   If, and only if, a
Change of Control occurs and one of the following occurs : (i) the Executive’s
employment with the Corporation is terminated by the Corporation without Cause
other than for Disability, or (ii) by the Executive for Good Reason, during the
period running from the date of the Change of Control to twenty-four (24) months
after the date of such Change of Control, then the Executive shall be entitled
to the amounts provided in Section 4 upon such termination.         In addition,
notwithstanding the foregoing, in the event the Executive is either terminated
without Cause or terminates employment for Good Reason within three (3) months
prior the occurrence of a Change of Control, such termination shall, upon the
occurrence of a Change of Control, be deemed to be covered under the Agreement
and the Executive shall be entitled to the amounts provided under Section 4
hereof reduced by any amounts otherwise received in connection with his
termination of employment.     3.2   As used in this Agreement, termination for
Good Reason shall mean a termination by the Executive within ninety (90) days
after the occurrence of the Good Reason event, failing which such event shall
not constitute Good Reason under this Agreement. For purposes of this Agreement,
“Good Reason” shall mean the occurrence or failure to cause the occurrence of
any of the following events without the Executive’s express written consent:

  (a)   any material diminution in the Executive’s duties, responsibilities, and
authority (except in each case in connection with the termination of the
Executive’s employment for Cause or as a result of the Executive’s death, or
temporarily as a result of the Executive’s illness or other absence,);     (b)  
a reduction in the Executive’s annual base salary rate;     (c)   a relocation
of the Executive’s principal business location to an area outside the country of
the Executive’s principal business location at the time of the Change of
Control;     (d)   a failure by the Corporation after a Change of Control to
continue any annual Executive Performance Award Plan, program or arrangement in
which the Executive is then entitled to participate (the “Bonus Plans”),
provided that any such plan(s) may be modified at the Corporation’s discretion
from time to time but shall be deemed terminated if (x) any such plan does not
remain substantially in the form in effect prior to such modification and (y) if
plans providing the Executive with substantially similar benefits are not
substituted therefor (“Substitute Plans”), or a failure by the Corporation to
continue the Executive as a participant in the Bonus Plans and Substitute Plans
on at least the same basis as to potential amount of the bonus and the
achievability thereof as the

4



--------------------------------------------------------------------------------



 



      Executive participated immediately prior to any change in such plans of
awards, in accordance with the Bonus Plans and the Substitute Plans;

  (e)   a failure to permit the Executive after the Change of Control to
participate in cash or equity based long-term incentive plans and programs other
than Bonus Plans on a basis providing the Executive in the aggregate with an
annualized award value in each fiscal year after the Change of Control at least
equal to the aggregate annualized award value being provided by the Corporation
to the Executive under such incentive plans and programs immediately prior to
the Change of Control (with any awards intended not to be repeated on an annual
basis allocated over the years the awards are intended to cover);     (f)   the
failure by the Corporation to continue in effect any employee benefit program
such as a saving, pension, excess pension, medical, dental, disability,
accident, life insurance plan or a relocation plan or policy or any other
material plan, program, perquisite or policy of the Corporation intended to
benefit the Executive in which the Executive is participating at the time of a
Change of Control (or programs providing the Executive with at least
substantially similar benefits) other than as a result of the normal expiration
of any such employee benefit program in accordance with its terms as in effect
at the time of a Change of Control, or taking of any action, or the failure to
act, by the Corporation which would adversely affect the executive’s continued
participation in any of such employee benefit programs on at least as favourable
a basis to the Executive as is the case on the date of a Change of Control; or
which would materially reduce the Executive’s benefits in the future under any
of such employee benefit programs or deprive him of any material benefit enjoyed
by the Executive at the time of a Change of Control;     (g)   a material breach
by the Corporation of any other written agreement with the Executive that
remains uncured for twenty-one (21) days after written notice of such breach is
given to the Corporation; or     (h)   failure of any successor (as defined in
Section 10 herein) to assume in a writing delivered to the Executive the
obligations hereunder within twenty-one (21) days after written notice by the
Executive.

      For the purposes of the foregoing, there shall be deemed to have occurred
a material diminution in the duties and responsibilities of an Executive
occupying the position of or performing the functions normally assigned to any
of the Chief Executive Officer or other member of the Office of the President,
the Chief Financial Officer or the Chief Legal Officer in the event of any
Change of Control referred to in any of paragraphs 1.2 to 1.6 (inclusive) above.
    3.3   As used in this Agreement, the term “Cause” shall mean:

  (a)   the failure by the Executive to attempt to substantially perform his or
her duties and responsibilities with regard to the Corporation or any affiliate
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness of any such actual or anticipated failure by the
Executive for Good Reason, as defined in paragraph 3.2) after demand for
substantial performance is delivered by the Corporation that specifically
identifies the manner in which the Corporation believes the Executive has failed
to attempt to substantially perform his or her duties and responsibilities and a
reasonable time for the Executive to correct or remedy;     (b)   the willful
engaging by the Executive in misconduct in connection with the Corporation or
its business which is materially injurious to the Corporation monetarily or
otherwise (including but not limited to conduct which is prohibited by the
provisions of Section 9.1 herein); or

5



--------------------------------------------------------------------------------



 



  (c)   any misappropriation or fraud with regard to the Corporation or any of
the assets of the Corporation (other than good faith expense account disputes).

      For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “willful” unless done or omitted to be
done, by him or her not in good faith and without reasonable belief that his or
her action or omission was in the best interests of the Corporation. In the
event that the Executive alleges that the failure to attempt to perform his or
her duties and responsibilities is due to a physical or mental illness, and thus
not “Cause” under paragraph 3.3, the Executive shall be required to furnish the
Corporation with a written statement from a licensed physician who is reasonably
acceptable to the Corporation which confirms the Executive’s inability to
attempt to perform due to such physical or mental illness. A termination for
Cause after a Change of Control shall be based only on events occurring after
such Change of Control; provided, however, the foregoing limitation shall not
apply to an event constituting Cause which was not discovered by the Corporation
prior to a Change of Control.

4.   Compensation Upon Termination.

  4.1   If the Executive’s employment is terminated for Cause following a Change
of Control or upon the occurrence of a Change of Control the Corporation shall :

  (a)   pay to the Date of Termination, the Executive’s Base Salary, the
prorated amount of the guideline award under the Corporation’s Executive
Performance Award Plan (EPA) and the cash value of any untaken and accrued
vacations to the Date of Termination. The aggregate amount will be paid within
five (5) days of the Date of Termination;     (b)   accrue service under the
Corporation’s pension plans to the Date of Termination;     (c)   maintain all
other benefits and perquisites in which the Executive participates to the Date
of Termination, but limited to the coverage in force under those benefit plans
on the Date of Notice of Termination; and     (d)   not grant any options to
purchase shares under the Alcan Executive Share Option Plan, nor any other
long-term incentive plans adopted by the Corporation, to the Executive between
the date of Notice of Termination and the actual Date of Termination.

  4.2   In the event of Termination for Cause following a Change of Control, the
Corporation’s obligations to the Executive under this Agreement shall be limited
to those under paragraph 4.1. In all other cases, the Executive shall have each
of the following additional rights and entitlements, to the extent applicable.  
      If the Executive’s employment is terminated after the first occurrence of
a Change of Control in a manner described in paragraph 3.1 then, the Executive
shall be entitled, without regard to any contrary provisions of any benefit plan
and subject to any express limitations hereinafter set forth, to severance pay
as follows:

  (a)   an amount equal to 36 times the Executive’s monthly base salary as of
the Date of Termination; and     (b)   an amount equal to 36 times the monthly
EPA guideline amount in force as regards the Executive Performance Award Plan as
of the Date of Termination;     (c)   an amount payable under the provisions of
the TSR Performance Plan (or its equivalent) in the event of a Change of
Control, provided that the amount payable shall never be less than the amount
payable to the Executive thereunder had he retired on the Date of Termination.

6



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, if the Date of Termination is before the
Executive’s declared retirement date and the number of months remaining to such
retirement date is less than the number specified in paragraphs (a) and
(b) above, the number specified in each of sub-paragraphs (a) and (b) above
shall be replaced by the number of months remaining to such retirement date.    
4.3   The Executive may, in writing, (in the Notice of Termination or otherwise)
direct the Corporation that the severance pay pursuant to the paragraph 4.2
hereof shall be paid, either:

  (a)   in a lump sum payable within five (5) days of the Date of Termination
where in such case, all benefit plan coverage cease on such date, or     (b)  
in 36 equal monthly installments, (or for a period consistent with the
Corporation’s practices as approved by the Human Resources Committee of the
Board) after having the Executive transferred to the non-active payroll of the
Corporation in which case all benefit plan coverage continue at the previous
level for that same number of months except for coverage under the Corporation’s
short-term and long-term disability plans, vacation program, eligibility in the
Alcan Executive Share Option Plan or any other long-term incentive plans adopted
by the Corporation and perquisite benefit (car, financial and tax counseling,
club membership) all of which shall cease on Date of Termination.

      Monthly installments paid on the non-active payroll shall be excluded in
the calculation of pensionable earnings while the duration on the non-active
payroll shall be included as service for calculating years of service under the
Corporation’s pension plans.     4.4   Any loans owing by the Executive to the
Corporation shall become due and payable as per the terms of the applicable loan
agreement.     4.5   After the occurrence of a Change of Control, as defined in
Section 1, all options under the Alcan’s Executive Share Option Plan shall
become immediately exercisable and all waiting periods and holding periods, as
defined in such plan, shall be waived.

5.   Notice of Termination. After a Change of Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 13. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment. The “Date of Notice of Termination” is the date,
determined in accordance with Section 13 below, when the Notice of Termination
is deemed to have been given.   6.   Date of Termination. “Date of Termination”,
with respect to any purported termination of the Executive’s employment after a
Change of Control, shall mean the date specified in the Notice of Termination.
In the case of a termination by the Corporation, the Date of Termination shall
not be less than thirty (30) days after the Change of Control except in the case
of a termination for Cause which shall be the date specified in the Notice of
Termination. In the case of a termination by the Executive for Good Reason, the
Date of Termination shall not be earlier than 90 days after the Change of
Control. In the event of Notice of Termination by the Corporation, the Executive
may treat such notice as having a date of termination at any date between the
date of the receipt of such notice and the date of termination indicated in the
Notice of Termination by the Corporation; provided, that the Executive must give
the Corporation written notice of the Date of Termination if he or she deems it
to have occurred prior to the Date of Termination indicated in the notice.

7



--------------------------------------------------------------------------------



 



7.   No Duty to Mitigate/Set-off. The Corporation agrees that if the Executive’s
employment with the Corporation is terminated pursuant to this Agreement during
the term of this Agreement, the Executive shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Corporation pursuant to this Agreement. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive or benefit provided to the Executive as
the result of employment by another employer or otherwise. Except as otherwise
provided herein and apart from any disagreement between the Executive and the
Corporation concerning interpretation of this Agreement or any term or provision
hereof, the Corporation’s obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Corporation may have
against the Executive.   8.   Service with Subsidiaries or the Corporation. For
purposes of this Agreement, employment by the Corporation or subsidiary (as
defined in the Canada Business Corporations Act) of the Corporation shall be
deemed to be employment by the Corporation and references to the Corporation
shall include all such entities, except that the payment obligation hereunder
shall be solely that of the Corporation. A Change of Control, however, as used
in this Agreement, shall refer only to a Change of Control of Alcan Inc.   9.  
Confidentiality and Non-Competition Undertakings.

  9.1   Without prejudice to any other confidentiality undertakings or
obligations by which the Executive may be bound in favor of the Corporation, the
Executive shall not at any time during the term of this Agreement, or
thereafter, directly or indirectly, for any reason whatsoever, communicate or
disclose to any unauthorized person, firm or corporation, or use for the
Executive’s own account, without the prior written consent of the Board of
Directors, any proprietary processes, trade secrets or other confidential data
or information of the Corporation and its related and affiliated companies
concerning their businesses or affairs, accounts, products, services or
customers, it being understood, however, that the obligations set forth in this
Section shall not apply to the extent that the aforesaid matters (i) are
disclosed in circumstances in which the Executive is legally required to do so,
or (ii) become known to and available for use by the public other than by the
Executive’s wrongful act or omission.     9.2   Upon the occurrence of a Change
of Control, any non-competition agreement between the Corporation and the
Executive shall be considered null and void. For the purposes of this Agreement,
a non-competition agreement shall include, without limitation, any provision
restricting the Executive’s freedom to seek or obtain employment or invest in or
advise any corporation or business.

10.   Successors — Binding Agreement. In addition to any obligations imposed by
law upon any successor to the Corporation, the Corporation will require any
successor (whether direct or indirect, by purchase, amalgamation, merger,
arrangement, reorganization, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Corporation to expressly assume and
agree in writing to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors and heirs. If the Executive shall die after
termination of his employment while any amount would still be payable to the
Executive hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate. This Agreement is personal to

8



--------------------------------------------------------------------------------



 



    the Executive and neither this Agreement nor any rights hereunder may be
assigned by the Executive.

11.   Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board of Directors. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. This Agreement and
the Employment Agreement constitute the entire agreement between the parties
hereto pertaining to the subject matter hereof. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement or the Employment Agreement. This Agreement supersedes
any prior agreement entered into by the parties on the subject matter hereof.
All references to any law shall be deemed also to refer to any successor
provisions to such laws.   12.   Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.   13.   Notices. Any
notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally, or sent by registered mail, postage
prepaid as follows:

  (i)   If to the Corporation, to:         Alcan Inc.
1188 Sherbrooke Street West
Montreal, Quebec
H3A 3G2         Attention: Corporate Secretary     (ii)   If to the Executive,
to his last shown address on the books of the Corporation.

    Any such notice shall be deemed given when so delivered personally, or, if
mailed, five days after the date of deposit in the Canadian mail. Any party may
by notice given in accordance with this Section to the other parties, designate
another address or person for receipt of notices hereunder.   14.  
Severability. If any provisions of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.   15.   Legal Fees. In the event the
Corporation does not make the payments due hereunder on a timely basis and the
Executive collects any part or all of the payments provided for hereunder or
otherwise successfully enforces the terms of this Agreement by or through -legal
counsel, the Corporation shall pay all costs of such collection or enforcement,
including reasonable legal fees and other reasonable fees and expenses which the
Executive may incur. The Corporation shall pay to the Executive interest at the
prime lending rate as announced from time to time by Royal Bank of Canada on all
or any part of any amount to be paid to Executive hereunder that is not paid
when due. The prime rate for each calendar quarter shall be the prime rate in
effect on the first day of the calendar quarter.

9



--------------------------------------------------------------------------------



 



16.   Non-Exclusivity of rights. Except as otherwise specifically provided
therein, (i) nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, incentive, equity or
other plan or program provided by the Corporation and for which the Executive
may qualify, nor (ii) shall anything herein limit or otherwise prejudice such
rights as the Executive may have under any other currently existing plan,
agreement as to employment or severance from employment with the Corporation or
statutory entitlements, provided, that to the extent such amounts are paid under
paragraph 4.2 hereof or otherwise, such amounts shall be offset against any
amounts that the Executive is entitled to under any other program, plan,
agreement or statute, including without limitation the Employment Agreement.
Amounts that are vested benefits or which the Executive is otherwise entitled to
receive under any plan or program of the Corporation, at or subsequent to the
date of termination shall be payable in accordance with such plan or program,
except as otherwise specifically provided herein or in the Employment Agreement.
  17.   Not an Agreement of Employment. This is not an agreement assuring
employment and the Corporation reserves the right to terminate the Executive’s
employment at any time with or without cause, subject to the Employment
Agreement and the payment provisions hereof if such termination is after, or
within three (3) months prior to, a Change of Control, as defined herein. The
Executive acknowledges that he is aware that he shall have no claim against the
Corporation hereunder or for deprivation of the right to receive the amounts
hereunder as a result of any termination that does not satisfy the requirements
hereof or as a result of any other action taken by the Corporation. The
foregoing shall not affect the Executive’s rights under any other agreement with
the Corporation.   18.   Governing Law. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the Province of Quebec.
  19.   English Language. The parties hereto declare that they require that this
Agreement and any related documents be drawn up and executed in English.
Les parties déclarent qu’elles requièrent que cette convention ainsi que tous
documents relatifs à cette convention soient rédigés et exécutés en anglais.

IN WITNESS WHEREOF, the Corporation and the Executive have caused this Agreement
to be duly executed.

            ALCAN INC.
      By:   /s/ Gaston Ouellet       Name:  Gaston Ouellet               
EXECUTIVE
        /s/ David McAusland         David L. McAusland           

10